Citation Nr: 0935339	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-20 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2008, the Veteran testified at a hearing held at 
the RO before a VA decision review officer.

The issue of entitlement to service connection for a right 
shoulder condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence relates the Veteran's 
currently diagnosed hearing loss to acoustic trauma in 
service.    

2.  Competent medical evidence relates the Veteran's 
currently diagnosed tinnitus to acoustic trauma in service.    






CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
service connection for hearing loss is warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, 
service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In this case, VA provided the veteran adequate notice and 
assistance with regard to the claims being decided.   Even 
assuming otherwise, remanding for additional notification 
and/or assistance is unnecessary because, due to the 
favorable disposition of this claim, the Board's decision to 
proceed in adjudicating it does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392- 94 (1993).

The Board notes that the Veteran's service medical records 
are missing and appear to have been destroyed in a fire at 
the National Personnel Records Center in St. Louis, Missouri 
in July 1973.  In March 2005, the RO determined that all 
efforts to obtain the records had been exhausted and that 
further attempts to obtain them would be futile.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

II.  Analysis

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.
§ 3.303(d).

Service connection may be presumed for certain diseases, 
including sensorineural hearing loss, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and such disease became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008). 

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2008).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385 (2008).

The Veteran claims service connection for hearing loss and 
tinnitus secondary to noise exposure during service.  The 
Veteran had active duty service from June 1955 to April 1958.  
There are no service treatment records in evidence, as they 
were destroyed in the 1973 fire at the NPRC.   

With respect to the Veteran's in-service noise exposures, the 
Veteran's DD 214 indicates that he served with armored units.  
In his testimony at a hearing before a VA decision review 
officer and in written statements, the Veteran indicated that 
he was exposed to noise from shells, gunfire and explosions.  
Given the Veteran's service occupation, the Board accepts 
that the Veteran had noise exposure during service.

Post-service medical records reflect current diagnosis of 
sensorineural hearing loss and tinnitus.  The record contains 
two VA  medical opinions and two opinions from private 
physicians regarding the etiology of the Veteran's 
disabilities.   

The Veteran had a VA examination in April 2006.   A VA 
physician diagnosed bilateral mild to severe sensorineural 
hearing loss and bilateral recurrent tinnitus.  The examiner 
noted that the Veteran sustained military noise exposure from 
training exercises and that his only additional noise 
exposure consisted of driving 18-wheelers and exposure to 
forklifts and various types of equipment.  The examiner noted 
that the service treatment records are not available and also 
noted that the Veteran was not in combat.  The examiner 
opined that he could not provide an opinion regarding the 
etiology of the Veteran's hearing loss and tinnitus without 
resort to speculation.   

A second VA medical opinion was obtained in August 2007.  The 
examiner stated that, without the Veteran's service treatment 
records, hearing loss during service could not be proved or 
disproved.  The examiner concurred with the April 2006 VA 
medical opinion, indicating that an opinion based on the 
information available would be speculative.  

A record from a private audiologist, Dr. Caudle, dated in May 
2007, reflects that the Veteran was seen for audiological 
evaluation.  Dr. Caudle indicated that the results of the 
evaluation revealed a mild to severe sensorineural hearing 
loss in the right ear and a borderline to profound 
sensorineural hearing loss in the left ear.  Speech 
discrimination scores using the Maryland CNC were 80 percent 
in the right ear and 84 percent for the left.  It was noted 
that the Veteran reported chronic and constant tinnitus.

Dr. Caudle noted that the Veteran served in an armored 
battalion and was exposed to tank engine noise and acoustic 
trauma from artillery fire.  Dr. Caudle noted that the 
Veteran worked as a truck driver after service and did not 
have any noisy hobbies.  Dr. Caudle opined that the Veteran's 
hearing loss and tinnitus were caused by  exposure to 
excessive noise levels during service.  

In June 2008, the Veteran submitted a medical opinion from a 
private physician, Dr. Otto, M.D.  Dr. Otto opined that, in 
his experience as an Army medical reserve officer and an Army 
otolaryngologist, he treated many patients with similar 
complaints, similar episodes of noise exposure and similar 
audiogram results.  He opined that the Veteran's noise 
exposure in the Army directly contributed to his current 
complaints of hearing loss and tinnitus.

The Board notes that the opinions provided by the private 
physicians were not based upon a review of the claims file. 
In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court held that a claims file review, as it pertains to 
obtaining an overview of a veteran's medical history, is not 
a requirement for private medical opinions.  A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the veteran for an extended period of time and/or 
reviewing pertinent medical literature. The relevant focus is 
not on whether the clinician had access to the claims file, 
but instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  Thus, when 
VA refers to facts obtained from review of the claims file as 
a basis for crediting one expert opinion over another, it is 
incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  In sum, in Nieves-Rodriguez, the Court 
indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The Board concludes that the evidence is at least in 
equipoise with respect to whether the claimed disabilities of 
hearing loss and tinnitus are related to service.  The 
evidence of record reflects current diagnoses of tinnitus and 
mild to severe sensorineural hearing loss.  There is evidence 
of acoustic trauma in service, given the Veteran's service 
with artillery units and his competent testimony of exposure 
to noise from gunfire and shells.  The evidence is at least 
in equipoise regarding a medical nexus to service.   Two VA 
examination reports indicated that, absent the service 
treatment records, a medical opinion would require 
speculation.  The private medical opinions linking the 
Veteran's disabilities to service did not review of the 
claims file; however, the opinions were factually accurate 
and provided sound reasoning for their conclusions.  
Therefore, in light of the favorable medical evidence and 
resolving any reasonable doubt in the Veteran's favor, 
service connection for hearing loss and tinnitus is granted.



ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that he sustained a shoulder injury 
during service when he fell off a truck.  At the hearing, the 
Veteran testified that his right arm was in a sling for a 
month after he fell. 

Although the service treatment records are missing, the 
Veteran is competent to report that he fell off a truck, 
injured his shoulder and required a sling.  He can attest to 
factual matters of which he had first-hand knowledge.   
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  Taking the Veteran's testimony as 
credible, the Veteran should be afforded a VA examination to 
determine whether a current right shoulder disability is 
related to service.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his right shoulder.  The VA 
examiner should diagnose any disability of 
the right shoulder.  The examiner should 
provide an opinion as to whether a current 
right shoulder disability is related to 
service, including the incident in which 
the Veteran fell from a truck.  The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinion.

2.  Following the completion of the 
requested actions, the RO should 
readjudicate the Veteran's claim.  If the 
benefit on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an applicable 
opportunity to respond. Thereafter, the 
case should be returned to the Board, if 
in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


